Citation Nr: 1519536	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  11-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 21, 2010, for the award of a 40 percent rating for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Sandy King, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A hearing before the undersigned Veterans Law Judge was held in April 2014.  The hearing transcript is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

There was no pending claim prior to January 21, 2010, and the evidence does not demonstrate a "factually ascertainable increase" warranting an increased rating between January 21, 2009, and January 21, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 21, 2010, for the award of a 40 percent rating for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2010, prior to the initial adjudication of the claim.

VA has obtained medical records and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In this regard, the Board notes that the record includes all VA treatment records dated from September 2004 to April 2010, and that the Veteran has not reported relevant private treatment dated between January 10, 2009, and January 10, 2010.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim.

Earlier Effective Date

A rating decision in June 1992 granted service connection for a lumbar spine disability and assigned a 20 percent rating.  The Veteran subsequently filed a claim for increased rating, which was denied in a March 1994 rating decision.  The Veteran did not appeal.  The Veteran has alleged that he did not know he could disagree with the March 1994 rating decision because the rating decision did not inform him of his appellate rights.  The notification letter accompanying the March 1994 rating decision indicates that the Veteran was informed that he had "the right to appeal the decision" and that he was provided a copy of his appellate rights.  The Veteran has not alleged that he did not receive the notification letter or the appellate rights.  Rather, he has contended that the rating decision did not inform him of his appellate rights.  The Board finds this distinction is important, and based on the evidence that he was provided a copy of his appellate rights, the Board finds the decision is final.  

On January 21, 2010, VA received a claim for increased rating.  In connection with this claim, the RO obtained VA treatment and examination records and awarded a 40 percent rating effective from January 21, 2010, the date of receipt of the claim.  The Veteran contends that earlier effective dates are warranted.  Specifically, he contends the 40 percent rating should be assigned effective May 16, 1991, the effective date of the award of service connection.  

The effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  However, if evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date shall be the date of the factually ascertainable increase rather than the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  

Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155 , 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 
38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014).  Additionally, 
38 C.F.R. § 3.155(a) provides that any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by the VA, may be considered an informal claim.  Such informal claims must identify the benefit sought.  The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a) , When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).

The Board finds January 21, 2010, is the appropriate "date of claim" for increased rating.  Although the record reveals that the Veteran previously filed a claim for increased ratings, this claim was denied in a final decision issued in March 1994, and the record does not suggest the existence of a pending claim between March 1994 and January 21, 2010.  The Board acknowledges that the record includes letters from the Veteran and treatment records for the lumbar spine dated during this period.  None of this evidence suggests an intent to file for benefits; however.  Thus, the Board finds January 21, 2010, is the appropriate date of claim.  

As noted above, an effective date for an increase in compensation can only predate the date of claim if there is a "factually ascertainable" increase in the condition in the year prior to the date of claim.  Thus, it is necessary to determine whether the Veteran's lumbar spine disability increased in severity sometime between January 21, 2009, and January 21, 2010.   

The record does not include any medical records dated during this period, though the records associated with the Veteran's treatment at the VA health system were obtained.  The Veteran has not alleged, and the record does not suggest, that the Veteran received treatment via a non-VA medical provider or a different VA health care system than that of record.  Thus, the Board finds the evidence does not suggest a factually ascertainable increase in the lumbar spine disability between January 21, 2009, and January 21, 2010.  

In sum, the Board has carefully reviewed all medical records and has been unable to identify any correspondence or medical evidence prior to January 21, 2010, which could be interpreted as a pending claim for an increased rating.  The Board has also found no objective evidence which would tend to show an "ascertainable" increase in the Veteran's lumbar spine disability in the year prior to January 21, 2010.  Accordingly, the criteria for an effective date prior to January 21, 2010, have not been met.


ORDER

An effective date earlier than January 21, 2010, for the award of a 40 percent rating for a lumbar spine disability is denied.  




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


